Citation Nr: 0737845	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  05 17 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel



INTRODUCTION

The veteran had active duty service from September 1953 to 
July 1956.  The appellant is claiming Department of Veterans 
Affairs (VA) benefits as the veteran's widow. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2005, a 
statement of the case was issued in May 2005, and a 
substantive appeal was received in May 2005.   The appellant 
was scheduled for a Board hearing at the local RO in 
September 2007.  However, she failed to appear and has not 
filed a motion requesting a new hearing.  

The appellant submitted additional photographs of the 
veteran's service in Korea in September 2005.  In an October 
2006 memorandum to the claims file, the RO determined that a 
supplemental statement of the case was not necessary because 
as discussed in more detail below, Agent Orange was not used 
in Korea until many years after the veteran's discharge from 
active duty.  Thus, this evidence is not relevant to the 
claim and RO consideration of this evidence in a supplemental 
statement of the case is not necessary.  38 C.F.R. 
§ 20.1304(c).   


FINDINGS OF FACT

1.  The veteran died in July 1997.  The Death Certificate 
lists the immediate cause of death as sudden cardiac death 
due to arteriosclerotic cardiovascular disease; other 
significant conditions contributing to death were diabetes 
mellitus and obesity.  

2.  At the time of the veteran's death, he was not service-
connected for any disabilities and, thereby, had not been 
continuously rated as totally disabled for a period of 10 
years or more immediately preceding his death.

3.  The veteran did not serve in Vietnam or in Korea from 
April 1968 to July 1969.  

4.  The disabilities that caused and/or contributed to 
veteran's death were not manifested during the veteran's 
military service, nor were they otherwise related to the 
veteran's active duty service, including exposure to 
herbicides.


CONCLUSIONS OF LAW

1.  The veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by the veteran's active duty service, or by a 
disability which may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2007).

2.  The criteria for payment of DIC under the provisions of 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 
5107 (West 2002); 38 C.F.R. § 3.22 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), and 3.326(a).  Under the VCAA, VA has a duty to 
notify the claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).

The record shows that in a September 2002 and July 2004 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefits 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist her in obtaining as well as 
her own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the July 2004 VCAA letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  In this regard, the appellant 
was advised, at page 2, to submit any evidence in her 
possession that pertains to her claim.  The Board concludes 
that the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in September 2002 and July 2004, which 
was prior to the November 2004 rating decision.  Accordingly, 
the requirements the Court set out in Pelegrini have been 
satisfied.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The Board notes that in October 2002, 
the National Personnel Records Center (NPRC) notified the RO 
that the veteran's service medical records were unavailable 
as they had been destroyed in a fire in 1973.  In a case in 
which a veteran's service records are unavailable through no 
fault of his own, there is a heightened obligation for VA to 
assist in the development of the claim and to provide reasons 
or bases for any adverse decision rendered without these 
records.  See O'Hare v. Derwinski, 1 Vet.App. 365 (1991); see 
also Moore v. Derwinski, 1 Vet.App. 401 (1991) (holding that 
the heightened duty to assist a veteran in developing facts 
pertaining to his claim in a case in which service medical 
records are presumed destroyed includes the obligation to 
search for alternative medical records).  As the basis of the 
appellant's claim is that the veteran was exposed to 
herbicides in service, the RO requested the NPRC to verify 
whether the veteran had service in Vietnam and was exposed to 
herbicides.  The NPRC responded in the negative in July 2004.  
Further, in the July 2004 VCAA letter, the RO notified the 
appellant that the veteran's records had been destroyed in a 
fire and requested that she complete an NA Form 13055 to 
assist in reconstructing the veteran's medical history.  The 
appellant submitted a partially completed form in May 2005.  
The RO sent a letter to the appellant in June 2005 requesting 
that she provide additional information on the NA Form so 
that an attempt to reconstruct the records could be made.  
The appellant resubmitted the form in September 2005.  
However, she did not provide any additional information that 
could assist the RO.  The RO sent additional letters to the 
appellant in February and July 2006 about the unavailability 
of the veteran's service medical records and requesting 
additional information from the appellant.  In July 2006, the 
RO did a Formal Finding on the Unavailability of Service 
Records outlining all the efforts made to obtain the 
veteran's service medical records.  Thus, the Board finds 
that the RO has met its heightened duty to assist in the 
instant case.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant.   

Further, a VA medical opinion is not necessary in the instant 
the case.  McLendon v. Nicholson, 20 Vet.App. 79 (2006), 
states, that in disability compensation (service connection) 
claims, VA must provide a medical examination [for a nexus 
opinion, as applicable] when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  However, the standards of 
McLendon are not met in this case.  

Initially, the evidence does not establish that the veteran 
was exposed to herbicides during service as the appellant 
claims or suffered "an event, injury or disease in 
service," that lead to his death.  Moreover, the appellant 
has not provided any medical evidence concerning treatment 
after service prior to the veteran's death.  Thus, it is not 
necessary to obtain a VA medical opinion with regard to 
etiology.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
In other words, absent such evidence, the Board finds that it 
is unnecessary to ask a medical expert to review the record 
because any medical opinion could not provide competent 
evidence relating the veteran's death to service.  Moreover, 
given the absence of any competent evidence of the claimed 
post-service disabilities until the veteran's death, 
approximately 41 years after service, any current opinion 
provided at this point would be no more than speculative.  
See 38 C.F.R. § 3.102 (a finding of service connection may 
not be based on a resort to speculation or even remote 
possibility).  Therefore, in this case, the Board finds that 
a VA medical opinion is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 


Service Connection for Cause of Death

The appellant is claiming service connection for veteran's 
cause of death.  Specifically, the appellant is claiming that 
the veteran's diabetes mellitus, type II, was due to his 
exposure to herbicides while in service.  In such a claim, 
evidence must be presented that links the fatal disease to a 
period of military service or to an already service-connected 
disability.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.312.  Evidence must be presented showing that a 
service-connected disability is either the principal or 
contributory cause of death.  A service-connected disability 
is the principal cause of death when that disability, either 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  A contributory cause of death must be 
causally connected to death and must have substantially or 
materially contributed to death; combined to cause death; or 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arteriosclerosis and diabetes mellitus, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f).  
Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, with an exception not applicable to this 
case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  
These diseases include chloracne or other acneform disease 
consistent with chloracne, type II diabetes, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 
C.F.R. § 3.309(e).  In addition, the United States Court of 
Appeals for the Federal Circuit has determined that a veteran 
is not precluded from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

The veteran's Death Certificate showed that the veteran died 
in July 1997 from sudden cardiac death due to 
arteriosclerotic cardiovascular disease.  Other significant 
conditions listed as contributing to the veteran's death were 
diabetes mellitus and obesity.  As previously noted, despite 
attempts by the RO, the veteran's service medical records are 
unavailable.  Further, the appellant has not provided any 
information or evidence concerning any post service treatment 
for diabetes mellitus or arteriosclerotic cardiovascular 
disease.    

Nevertheless, even though the veteran had diabetes mellitus, 
which is one of the enumerated diseases presumed to be caused 
by exposure to herbicides, the evidence of record does not 
confirm that the veteran served in Vietnam and, thus, 
presumed to have been exposed to herbicide agents.  38 
U.S.C.A. § 1116(f).  The veteran's DD 214 does not indicate 
service in Vietnam.  Moreover, a July 2004 response from the 
NPRC showed that there was no record of service in Vietnam or 
exposure to herbicides.  However, the appellant claims that 
the veteran was exposed to herbicides while stationed in 
Korea.  As for exposure to herbicides outside of Vietnam, VA 
has information regarding Agent Orange used in Korea along 
the DMZ.  

The United States Department of Defense has confirmed that 
Agent Orange was used from April 1968 through July 1969 along 
the DMZ.   Both the 2nd and 7th Infantry Divisions, United 
States Army, had elements in the affected area at the time 
Agent Orange was being used.  The Veterans Benefits 
Administration (VBA) provided guidance in May 2003 concerning 
claims for diseases based on exposure to herbicide agents 
used in Korea during the Vietnam era.  VBA advised that 
information obtained through the Department of Defense 
disclosed that herbicide agents were used in Korea along the 
DMZ, and in particular for the period from April 1968 through 
July 1969.  Based on these facts, VBA advised that claims for 
veterans who served in Korea during this period should be 
developed for such exposure, and that if a veteran was so 
exposed, the presumptions found in 38 C.F.R. § 3.309(e) would 
apply.

In support of her contentions, the appellant has submitted 
numerous photographs of the veteran while he was in Korea.  
Nevertheless, while these photographs show that the veteran 
was likely stationed in Korea at some point during his active 
service, the photographs are not proof of exposure to 
herbicides.  In fact, the veteran was not stationed in Korea 
during the period of April 1968 to July 1969 when Agent 
Orange was used.  The veteran's DD 214 showed that he was in 
service from September 1953 to July 1956, many years prior to 
the time period when Agent Orange was found to be used in 
Korea.  Thus, the Board finds that the presumptive 
regulations regarding exposure to Agent Orange are not 
applicable in this case.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 
3.309(e).

Additionally, with no competent medical evidence of 
arteriosclerotic cardiovascular disease or diabetes mellitus 
during service or within one year of service, and no medical 
evidence of record suggesting a link between the veteran's 
death and his active duty service, there is no basis for 
awarding service connection for the veteran's cause of death 
either on a direct basis or under the one-year presumption 
for arteriosclerosis and diabetes mellitus. 

The Board sympathizes with the appellant for her loss.  
However, for the reasons outlined above, the Board finds that 
the preponderance of evidence is against the appellant's 
claim.  As the preponderance of the evidence weighs against 
the claim, the benefit-of-the-doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b).

DIC under 38 U.S.C.A. § 1318

The appellant is also claiming entitlement to DIC under 
38 U.S.C.A. § 1318.  Even if the veteran's death was not due 
to a service-related condition, DIC benefits are payable 
under certain specific circumstances if the veteran was in 
receipt of, or entitled to receive, compensation at the time 
of death for a service-connected disability which had been 
totally disabling for a specified period of time: (1) the 
disability was continuously rated totally disabling for a 
period of 10 or more years immediately preceding death; (2) 
the disability was continuously rated totally disabling for a 
period of not less than five years from the date of such 
veteran's discharge or other release from active duty; or (3) 
the veteran was a former prisoner of war who died after 
September 30, 1999, and the disability was continuously rated 
totally disabling for a period of not less than one year 
immediately preceding death.     38 U.S.C.A. § 1318; 38 
C.F.R. § 3.22.

In order for the veteran's dependents to be eligible for DIC 
benefits under 38 U.S.C.A. § 1318, the veteran would have to 
have been rated as totally disabled for a period of ten or 
more years immediately preceding his death.  38 C.F.R. 
§ 3.22(a)(2)(i).  In this case, however, at time of his 
death, the veteran was not service connected for any 
disability.  Therefore, the veteran in fact was not, and 
would not have been rated totally disabling for a period of 
10 years immediately preceding his death. 

Thus, entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318 is not warranted.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318 is denied.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


